                   IN THE UNITED STATES MAGISTRATE COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    PO 18-5095-BLG-TJC

              Plaintiff,                      Violation No. F4875709
                                              Location Code: M3
        vs.
                                              ORDER
 SHANE E. TRAUTNER,

              Defendant.

        Upon review of the docket and good cause appearing,

        IT IS HEREBY ORDERED that the payment received on January 26, 2019,

shall be accepted as payment in full for the Forfeiture Amount and Processing Fee

associated with Violation No. F4875709 issued to Shane E. Trautner on August 8,

2018.

         IT IS FURTHER ORDERED that the Violation Notice is deemed fully

adjudicated and the warrant issued on January 15, 2019 for Shane E. Trautner

regarding Violation No. F4875709 shall be QUASHED

        The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately.

DATED this 28th day of January, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
